UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    LEIGH GLASS,

         Plaintiff,

    v.                                                               Case No. 19-cv-1804-RCL

    ANDREW M. SAUL, 1
    Commissioner of Social Security,
       Defendant.


                                       MEMORANDUM OPINION

         Plaintiff Leigh Glass brings this action prose challenging a Social Security Administration

determination that she is ineligible for supplemental security income because she is not disabled

under the Social Security Act, 42 U.S.C. § 401 et seq. Before the Court are plaintiffs Motion to

Stay, ECF No. 88, and defendant Andrew M. Saul's Motion for Judgment of Affirmance, 2 ECF

No. 86. After considering the motions and the entire record, the Court will DENY plaintiff's

motion and GRANT defendant's motion.

                                          I.      BACKGROUND

         Through an adjudicatory process, the Social Security Administration ("SSA") provides

benefits to individuals who cannot work because of a physical or mental disability. On December

11, 2009, plaintiff filed an application with the SSA for supplemental security income for an

alleged disability that began on October 1, 2008. Soc. Sec. Admin. Op. 31, ECF No. 80. Her claim

was initially granted in February 2010; however, following a report of fraud by a private citizen,




1
 Andrew M. Saul, Commissioner of Social Security, is substituted for Nancy A. Berryhill, his predecessor. See Fed.
R. Civ. P. 25(d).

2
 The motion is entitled Defendant's Motion for Judgment of Affirmance and in Opposition to Plaintiffs Motion for
Judgment of Reversal. The plaintiff never filed a motion for judgment of reversal.
the SSA's Cooperative Disability Investigations Unit ("CDI") began an investigation and

recommended plaintiffs case be reopened in 2011. Id. SSA reopened her case and subsequently

denied her claim in February 2012, and again upon reconsideration in April 2014. Id. Plaintiff then

filed a request for a hearing, which was held on August 21, 2015, in front of the Honorable John

Cusker, an Administrative Law Judge ("ALJ"). Op. 32. Plaintiff waived her right to appear at the

hearing and instead appointed Ms. Kristine Allison as her non-attorney representative. Id.

        At the hearing, Ms. Allison appeared and testified in person. Id. Ms. Allison's testimony

was largely limited to describing her infrequent contact with plaintiff and how plaintiff has "been

very difficult, and has continued to ... do what she wants to do throughout this process." Tr. 1337,

ECF No. 80-13. Ms. Cheryl R. Chandler, an impartial vocational expert, also testified at the

hearing. Tr. 1339. Ms. Chandler and the ALJ confirmed that plaintiff was forty-three years old and

had at least a high school education, and that she had no "substantial gainful activity within the

last 15 years." Tr. 1342-43.

       The ALJ then gave Ms. Chandler a hypothetical individual and asked her whether there

would be any jobs that the individual could perform in the national economy. Tr. 1343. The

hypothetical individual had certain functional limitations; specifically:

       understanding and memory sufficient to understand and remember simple
       instructions. She has sustained concentration and persistence, with sufficient ability
       to carry out short instructions, perform activities without additional support once
       mastered, and ability to maintain adequate attention for simple one and two step
       tasks. In terms of social interaction and environment, below interpersonal contact
       is required. In terms of adaptation, this person has sufficient ability to be aware of
       normal hazards, and to utilize public transportation. Given limited coping skills,
       she requires low stress and a consistent environment.




                                                 2
    Id. Ms. Chandler testified that the individual could work in the national economy as a machine

    feeder, lumber straightener, box bender, or in other similar jobs. Tr. 1344-46. Plaintiffs

    representative declined to ask Ms. Chandler any questions. Tr. 1348.

           On September 15, 2015, the ALJ issued his decision denying plaintiffs application for

supplemental security income. Op. 34. The ALJ found that plaintiff had not engaged in substantial

gainful activity since December 11, 2009, that she had the severe impairment of a mood disorder,

and that that severe impairment did not equal or exceed the criteria of an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1 ("Appendix l "). Op. 35-36. The ALJ then considered

plaintiffs residual functional capacity ("RFC") and found that plaintiff was not disabled because

she could perform a full range of work at all exertional levels, subject to the limitations of

completing only simple repetitive tasks without public contact. Op. 37. After unsuccessfully

seeking review by the agency's Appeals Council, plaintiff timely filed this suit under 42 U.S.C.

§ 405(g). 3

                                         II.       LEGAL STANDARD

           The Court's review of the ALJ's decision is limited to deciding whether the ALJ correctly

applied the relevant legal standards and whether substantial evidence supports the ALJ' s findings.

Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004). The substantial evidence standard

"requires more than a scintilla, but ... less than a preponderance of the evidence," id. (internal

quotation marks omitted), and can be satisfied by "such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion," Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation marks omitted).



3 Plaintiff initially filed her complaint in the United States District Comt for the Northern District of Illinois; after
SSA filed a motion to transfer, the United States District Court for the Northern District of Illinois granted the motion
and transferred the case to this Court. See ECF Nos. 1, 71, 72, 74.

                                                           3
           To qualify for supplemental security income under the Social Security Act, plaintiff must

    establish that she is "disabled." 42 U.S.C. § 1382(a)(l). The SSA has established a five-step

    sequential evaluation process for assessing whether an individual is disabled. See 20 C.F.R.

    § 416.920(a). The first three steps involve, respectively, the ALJ considering whether the

 individual is currently engaged in "substantial gainful activity," whether the medical impairment

 is "severe," and whether the severe medical impairment meets one of the "listings" in the relevant

 subpart Appendix. § 416.920(a)(4)(i)-(iii). If the severe medical impairment is not a listed

 impairment under the third step, the ALJ then assesses the individual's RFC before moving on to

the fourth step. § 416.920(a)(4), (e). An individual's RFC is the most she can still do despite her

limitations and is assessed based on all the relevant evidence in the record. § 416.945(a)(l). If the

ALJ finds that the individual can adjust to other work based on her age, education, and the RFC

assessment, she is not disabled under the Social Security Act. § 416.920(h).

                                                III.      DISCUSSION

          Plaintiff challenges the ALJ's decision in her Amended Complaint under 42 U.S.C.

§§ 405(g) and 1383(c)(3). 4 However, Plaintiff also filed a motion to stay on March 19, 2020, that




4
 Plaintiff raises numerous other claims in her complaint, including for fraud, discrimination, and retaliation; she also
asks for damages. See generally Am. Comp!. The Court lacks jurisdiction to address these claims, however. Sections
405(g) and (h) both confer jurisdiction on the Court to review final decisions of the SSA and bar it from considering
any actions that arise under the Social Security Act except for such final reviews and for constitutional claims.
Schweiker v. Chi/icky, 487 U.S. 412, 424 (1988); Ganem v. Heckler, 746 F.2d 844, 848 (D.C. Cir. 1984).

The Commissioner, acting through an ALJ, denied plaintiffs request for supplemental security income following a
hearing. Op. 34. Thus, plaintiffs request for review of the ALJ's decision is the only claim the Court will address. See
§ 405(h); Califano v. Sanders, 430 U.S. 99, 108 (1977); Ganem, 746 F.2d at 848.

Further, to the extent plaintiff raises a due process claim, the entirety of it is that "SSA is violating [plaintiffs] rights
under the [Fifth] Amendment," because "everyone, (including [p]laintiff,) has a clear legal right to submit an
application for Social Security Disability." Am. Comp!. 5. This Court will not address plaintiffs undeveloped
constitutional claim. See Davis v. Pension Benefit Guar. Corp., 734 F.3d 1161, 1166-67 (D.C. Cir. 2013). Finally,
plaintiffs request for damages is unavailing, since the Court is limited to entering "a judgment affirming, modifying,
or reversing the decision of the Commissioner of Social Security." § 405(g). Damages are precluded. See Schweiker,
487 U.S. at 424.

                                                             4
is pending before the Court. The Court will first address that motion before reviewing the ALJ's

decision. Ultimately, the Court does not find plaintiffs arguments convincing, and it will therefore

grant defendant's motions.

    A. The Court Denies Plaintiff's Requests in Her Motion to Stay
       Plaintiff makes three requests in her motion to stay: that the Court should stay the case due

to plaintiffs "incapacitated state and current enrollment in a treatment program and exposure to

COVID-19," grant her request for a reasonable accommodation to access Electronic Case Files

("ECF"), and grant her request to have "all previously mailed items" re-mailed to her. Mot. Stay

1-3. None of her arguments in support of her requests are persuasive.

          a. Plaintiff's Stay Request
       The Court begins with plaintiffs stay request. Because this Court "must take pains to

protect the rights of pro se parties against the consequences of technical errors," Calloway v.

Brownlee, 366 F. Supp. 2d 43, 55 (D.D.C. 2005), it looks to the substance and not the form of pro

se filings, see, e.g., Washington v. Smith, 80 F.3d 555, 556 (D.C. Cir. 1996) (affirming decision of

district court to treat prose letters as motions for summary judgment); Duru v. United States Dep 't

ofJust., No. 17-cv-1005 (CKK), 2017 WL 6541266, at* 1 (D.D.C. Sept. 6, 2017)(treatingpro se

motion for default judgment as opposition to motion to dismiss for failure to serve); Nabaya v.

Dudeck, No. 13-cv-1912 (RBW), 2014 WL 12539331, at *1 (D.D.C. Jan. 31, 2014) (treatingpro

se motion for writ of mandamus as motion for TRO).

       Plaintiff moved for a "stay," averring that she is "incapacitated" and implying that she is

unable to attend to legal proceedings and paperwork. See Mot. Stay 1-2. The relief she seeks, in

essence, is more time due to her medical incapacity. While she does not say what she needs more

time for, the only deadlines pending were her motion for reversal and her response to the

government's motion. Thus, the Court will assume that she seeks more time to file those



                                                 5
    documents and treat her motion to stay as a motion for an extension of time under Federal Rule of

    Civil Procedure 6(b)(l)(B). 5

            Unfortunately for plaintiff, an extension of time is not warranted because she cannot show

    excusable neglect. Whether a delay constitutes excusable neglect requires an equable balancing of

    "the danger of prejudice to the [other party], the length of delay and its potential impact on judicial

proceedings, the reason for delay, including whether it was within the reasonable control of the

movant, and whether the movant acted in good faith." Pioneer Inv. Servs. Co. v. BrunswickAssocs.

Ltd. P 'ship, 507 U.S. 380,395 (1993). While medical emergencies often suffice to show excusable

neglect, see, e.g., Halvonik v. Doll, 263 F.R.D. 13, 16-17 (D.D.C. 2009), they do so only if the

emergency prevents the party from meeting a deadline.

           Here, plaintiff claims that she was exposed to the SARS-Co V-2 virus and that she was "in

a partially incapacitated and in a heavily medicated state" on February 27, 2020, the date she served

her motion on the government. Mot. Stay 6. Be that as it may, plaintiffs medical emergency came

one month after the Court's January 26, 2020 deadline for all dispositive motions. See Nov. 27,

2020 Order 2, ECF No. 84. Plaintiff is not claiming she was exposed to the SARS-CoV-2 virus in

January 2020 or earlier, and therefore she has not actually explained why she missed the January

26, 2020 deadline. Thus, the Court does not see any excusable neglect warranting an extension of

time for plaintiff. 6



5Plaintiff filed her motion to stay after the deadlines to file her motion for reversal and response had expired, so she
should have moved for an extension of time under Rule 6(b )(1 )(B). To obtain relief under that provision, plaintiff
would need to ask for more time to meet the deadlines because of excusable neglect. The Court construes plaintiff's
declaration of medical incapacity in her motion as her attempting to show excusable neglect.

6
  The Court also questions the good faith of plaintiff in filing this motion. Plaintiff has a history of"engaging in delay
tactics" and "obstructing the process" during court proceedings. United States v. Glass, 357 Fed. App'x 58, 60 (9th
Cir. 2009) (internal quotation marks omitted). She already filed a motion to stay with this Court, which it denied on
November 27, 2019. See ECF No. 84. Further, in her initial motion to stay with this Court plaintiff claimed that she
"has never before asked for an extension," Oct. 4, 2019 Mot. Stay 2, ECF No. 82, but the record shows she previously
asked for an extension of time on November 1, 2018 and May 10, 2019, see ECF Nos. 45, 66. In other words, plaintiff

                                                            6
             b. Plaintiff's Remaining Requests in Her Motion to Stay
          Plaintiffs other two requests in her motion to stay are similarly unsuccessful. Plaintiff

 requests access to the ECF filing system because, due to a visual imparity, she can only read court

 documents online with special computer software. Mot. Stay 2. Yet, this Court already granted

plaintiff access to the ECF system, see ECF No. 84, and instructions for obtaining ECF credentials

were emailed to plaintiff on December 5, 2019, and April 1, 2020, at the email address she

provided to the Court. As for her third request, plaintiff asks that if she is not granted access to the

ECF system, all court records in her case from July 2019 should be re-mailed to her. Mot. Stay 3.

This request is moot, since plaintiff has been given access to the ECF filing system. However, the

Court notes that the defendant already mailed copies of the 1,351-page record to plaintiff in August

and December 2019. See ECF Nos. 79, 85. Thus, the Court will not grant any of plaintiffs requests

in her motion to stay and will proceed to the merits of the case.

     B. The ALJ Properly Evaluated Plaintiff's Case

         Plaintiff appeals "the [SSA's] most recent bogus cessation that ,stopped her disability

payments" because the ALJ' s decision was "not supported by substantial evidence in the record,

and ... was based on numerous egregious legal errors." Am. Compl. 2, 4. Despite her lack of

specificity, the Court construes pro se plaintiffs argument liberally. See Calderon v. Berryhill,

322 F. Supp. 3d 137, 137 (D.D.C. 2018) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

Nevertheless, plaintiff does not prevail because the ALJ properly evaluated her supplemental

security income application.

         Given that the ALJ found for plaintiff at steps one and two of the inquiry, the Court will

consider the ALJ' s decisions at step three and plaintiffs RFC.



was either factually inaccurate or misled the Court. This factor therefore weighs against plaintiff. The other excusable
neglect factors are at best neutral, and certainly do not weigh in favor of finding for plaintiff.

                                                           7
         Regarding step three, the Court finds no error in the ALJ's analysis. At .step three of the

process, the ALJ determines whether any severe impairment identified at step two "meets or equals

one of [the] listings" in Appendix 1. § 416.920(a)(4)(iii). The listings in Appendix 1 "define

impairments that would prevent an adult, regardless of [her] age, education, or work experience,

from performing any gainful activity, not just substantial gainful activity," and "the medical

criteria defining the listed impairments" are therefore set "at a higher level of severity than the

statutory standard" because they "were designed to operate as a presumption of disability that

makes further inquiry unnecessary." Sullivan v. Zebley, 493 U.S. 521, 532 (1990) (internal

quotation marks omitted). In order for a depressive, bipolar, or related severe impairment to meet

an Appendix 1 listing, a claimant must satisfy all of the Paragraph A and all of either the Paragraph

B or Paragraph C criteria for a particular listing. App. 1, § 12.00(A)(l)-(2). 7


7
  At the time of the ALJ's analysis, the relevant listing (12.04) was referred to as an "affective disorder," and the
relevant paragraphs were the following:

         [Paragraph] A. Medically documented persistence, either continuous or intermittent, of one of the following:
                  I. Depressive syndrome characterized by at least four of the following:
                           a. Anhedonia or pervasive loss of interest in almost all activities; or
                           b. Appetite disturbance with change in weight; or
                          c. Sleep disturbance; or
                          d. Psychomotor agitation or retardation; or
                          e. Decreased energy; or
                          f. Feelings of guilt or worthlessness; or
                          g. Difficulty concentrating or thinking; or
                          h. Thoughts of suicide; or
                          i. Hallucinations, delusions, or paranoid thinking; or
                 2. Manic syndrome characterized by at least three of the following:
                          a. Hyperactivity; or
                          b. Pressure of speech; or
                          c. Flight of ideas; or
                          d. Inflated self-esteem; or
                          e. Decreased need for sleep; or
                          f. Easy distractibility; or
                          g. Involvement in activities that have a high probability of painful consequences which are
                          not recognized; or
                          h. Hallucinations, delusions or paranoid thinking; or
                 3. Bipolar syndrome with a history of episodic periods manifested by the full symptomatic picture
                 of both manic and depressive syndromes (and currently characterized by either or both syndromes);
AND
        [Paragraph] B. Resulting in at least two of the following:

                                                          8
            The ALJ found that plaintiffs mood disorder was a severe impairment at step two, but that

    it did not meet the criteria of an impairment listed in Appendix 1 at step three. Op. 36-37. To meet

    the listed mood disorder impairment of the Paragraph B regulation then in effect, plaintiff would

    have to show an extreme limitation in one, or a marked limitation in two, of the following areas of

    mental functioning: activities of daily living; maintaining social function; maintaining

    concentration, persistence, or pace; and repeated episodes of decompression. App. 1, §§

    12.04B(l)-(4) (2013). 8 However, the ALJ explained that plaintiff only had a mild limitation in

activities of daily living, moderate limitations in social functioning and maintaining concentration,

persistence, or pace, and no episodes of decompression. Op. 37. The ALJ specifically pointed to

substantial evidence in the record, in the form of the medical opinion of Dr. Tashjian, as support

for his findings. See Ex. 33F 26, ECF No. 80-12. The ALJ also found that plaintiff did not meet




                    1.   Marked restriction of activities of daily living; or
                    2.   Marked difficulties in maintaining social functioning; or
                    3.   Marked difficulties in maintaining concentration, persistence, or pace; or
                    4.   Repeated episodes of decompensation, each of extended duration;
OR
           [Paragraph] C. Medically documented history ofa chronic affective disorder ofat least 2 years' duration that
           has caused more than a minimal limitation of ability to do basic work activities, with symptoms or signs
           currently attenuated by medication or psychosocial support, and one of the following:
                     1. Repeated episodes of decompensation, each of extended duration; or
                    2. A residual disease process that has resulted in such marginal adjustment that even a minimal
                    increase in mental demands or change in the environment would be predicted to cause the individual
                    to decompensate; or
                    3. Current history of 1 or more years' inability to function outside a highly supportive living
                    arrangement, with an indication of continued need for such an arrangement.

App. 1, §§ 12.04(A)-(C) (2013).

8
    Paragraph B of Listing 12.04 currently requires the ALJ to consider whether a claimant's mental disorder shows:

           Extreme limitation of one, or marked limitation of two, of the following areas of mental functioning:
                   1. Understand, remember, or apply information.
                   2. Interact with others.
                   3. Concentrate, persist, or maintain pace.
                   4. Adapt or manage oneself.

App. 1, §§ 12.04B(1)-(4).


                                                              9
the Paragraph C criteria, the only other way plaintiff could have established that her mental

limitation was a listed impairment, and cited as substantial evidence Dr. Tashjian's evaluation that

directly said plaintiffs impairment did not meet Paragraph C. See Ex. 33F 27; App. 1, § 12.04C.

Thus, the Court affirms the ALJ' s step three conclusions.

          The Court next turns to the ALJ' s RFC assessment. The ALJ determined that plaintiff had

the RFC "to perform a full range of work at all exertional levels but can perform only simple

repetitive tasks, with no public contact." Op. 37. On the one hand, the ALJ did a thorough job

analyzing the record to create plaintiffs RFC. He cited to objective medical opinions to support

the various degrees of limitation he identified for plaintiff, and also explained why he gave certain

medical opinions greater weight than others in his assessment. See Op. 38-43; Butler, 353 F.3d at

1000 (noting that an ALJ errs by not explaining his or her reasons for rejecting medical opinions

in conflict with the ultimate RFC determination). The ALJ also explained why he found plaintiffs

subjective assessment of her symptoms "not credible." 9 Op. 41.

         On the other hand, the ALJ erred in crafting plaintiffs RFC because it fails to adequately

incorporate plaintiffs limitations in concentration, task persistence, or pace ("CPP"). In his RFC

determination, the ALJ found that plaintiff could do all exertional levels of work, but could


9
  Despite plaintiffs claims of disabling mental and physical impairments, the ALJ noted significant inconsistencies
with her statements. In particular, the ALJ pointed out that plaintiff resided in Beverly Hills, Winnetka, and Fresno
County, California at various points, but only provided the SSA with a post office box in Sacramento as her address,
several hundred miles away; that she "drove a red Jaguar automobile with expired license tags"; that CDI
investigations indicated that plaintiff referred to herself as "Dr. Leigh Davis" and advertised herself as a legal analyst,
legal commentator, and law professor; that she appeared on the "Dr. Phil" television show as a "T.V. personality and
legal analyst"; that she maintained a website for her entertainment business "Creative Endeavors" and paid her
monthly rent with a check from her company; that she published a book in 2012 titled "Quotes from the 1960's: Sex,
Love, and Rock & Roll"; that CDI investigations include interviews with plaintiff's Winnetka landlord, who stated
plaintiff never appeared to be physical or mentally disabled and instead was "a highly functioning person" who "shared
stories of her business ventures and high career aspirations" with the landlord; and that she received earnings as a
consultant for Yuin University. See Op. 41--43. The ALJ was also troubled by plaintiff denying she had a criminal
history as part ofa mental health assessment in 2013, despite previously having been convicted and incarcerated for
making a false declaration in court, bank fraud, and bankruptcy fraud. See Glass, 357 Fed. App'x at 61 (upholding
sentencing).


                                                            10
"perform only simple repetitive tasks." Op. 37. This RFC is insufficient, however, because it does

not fully address the ALJ's finding that plaintiff has a moderate limitation in CPP. See id.

        A moderate CPP limitation affects a plaintiffs "ability to sustain focused attention and

concentration sufficiently long to permit the timely and appropriate completion of tasks commonly

found in work settings." Petty v. Colvin, 204 F. Supp. 3d 196, 206 (D.D.C. 2016) (internal

quotation marks omitted). As numerous courts have noted, however, the problem with finding a

moderate CPP limitation by requiring "simple repetitive tasks" is that such a restriction, without

more, does not actually address plaintiffs mental impairments because the difficulty of a task does

not necessarily say anything about her ability to concentrate on it. "Put another way, someone with

problems concentrating may not be able to complete a task consistently over the course of a

workday, no matter how simple it may be." Martin v. Saul, 950 F.3d 369,374 (7th Cir. 2020); see

also Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) ("[An] ALJ generally may not rely merely

on catch-all terms like 'simple, repetitive tasks' because there is no basis to conclude that they

account for problems of concentration, persistence or pace .... More to it, observing that a person

can perform simple and repetitive tasks says nothing about whether the individual can do so on a

sustained basis.") (internal citations omitted); Mascio v. Colvin, 780 F.3d 632,638 (4th Cir. 2015)

("[A]n ALJ does not account for a claimant's limitations in concentration, persistence, and pace

by restricting the hypothetical question to simple, routine tasks or unskilled work."); Petty, 204 F.

Supp. 3d at 206 n.3 (collecting cases). Given that plaintiff has '"moderate' difficulties in

maintaining concentration," Op. 37, the ALJ erred by not providing a more complete explanation

regarding plaintiffs ability to complete tasks during a full workday.

       Nevertheless, the Court holds that the ALJ's error was harmless.




                                                 11
        To be sure, there is no need for a remand if an ALJ's error is harmless. And in this case,

the error would be harmless if "(1) 'medical evidence demonstrates that a claimant can engage in

simple, routine tasks or unskilled work despite limitations in concentration, persistence, and pace,'

and the challenged hypothetical [that the RFC is based on] i~ limited 'to include only unskilled

work'; or (2) the hypothetical 'otherwise implicitly account[ed] for a claimant's limitations in

concentration, persistence, and pace[.]"' Petty, 204 F. Supp. 3d at 206 (quoting McIntyre v. Colvin,

758 F.3d 146, 152 (2d Cir. 2014)).

        The error was harmless under the first factor. The ALJ fully detailed in his opinion the

medical evidence indicating that plaintiff can engage in simple, routine tasks or unskilled work,

despite her CPP limitations. See Op. 38-41. And while the ALJ did not explicitly limit to unskilled

work the hypothetical individual he gave Ms. Chandler at the hearing, the ALJ did so when he

framed the analysis in his opinion as whether plaintiffs "limitations erode the occupational base

of unskilled work at all exertional levels." Op. 44. Further, the three example jobs Ms. Chandler

gave the ALJ at the hearing, machine feeder, lumber straightener, and box bender, were all

explicitly stated by her as being unskilled. See Tr. 1344, 1346. Thus, the hypothetical individual

that plaintiffs RFC is based on was limited to unskilled work, making the ALJ's error harmless

under the first factor.

        Separately, the error was also harmless under the second factor because the hypothetical

"otherwise implicitly account[ ed] for a claimant's limitations in concentration, persistence, and

pace[.]" Petty, 204 F. Supp. 3d at 206 (internal quotation marks omitted). Unlike plaintiffs RFC

in the ALJ's opinion, the hypothetical was not merely limited to "simple, repetitive tasks." Op. 37.

Instead, the ALJ expanded on this definition by stating that the hypothetical individual "has

understanding and memory sufficient to understand and remember simple instructions," and that



                                                12
she "has sustained concentration and persistence, with sufficient ability to carry out short

instructions, perform activities without additional support once mastered, and . . . maintain

adequate attention for simple one and two step tasks." Tr. 1343. The ALJ also directed Ms.

Chandler to consider Dr. Tashjian's medical opinion regarding plaintiffs RFC before giving

example jobs plaintiff could perform, see id, and Dr. Tashjian's opinion goes into even more detail

regarding plaintiffs CPP limitations than the ALJ's description at the hearing, see Ex. 32F 14-15,

ECF No. 80-12. In short, the hypothetical individual that Ms. Chandler had before her sufficiently

accounted for plaintiffs CPP limitations in a way that "simple, repetitive tasks" does not.

Therefore, the ALJ's error in failing to adequately include plaintiffs moderate CPP limitations in

his RFC assessment was harmless and does not require a remand.

                                                *****
       In sum, the ALJ's error in failing to fully address plaintiffs mental limitations in his RFC

analysis was harmless. In all other respects, substantial evidence supported the ALJ's conclusions.

Thus, the Court affirms the ALJ' s decision.

                                     IV.       CONCLUSION

       For the reasons set forth above, the Court will DENY plaintiff Leigh Glass's Motion to

Stay, ECF No. 88, and GRANT defendant Andrew M. Saul's Motion for Judgment of Affirmance,

ECFNo. 86.

       A separate Order accompanies this Memorandum Opinion.



Date: April /tf , 2021

                                                                              Royce C. Lamberth

                                                                      United States District Judge




                                                 13